                  Case 3:18-cv-00360-MO          Document 27       Filed 02/12/19     Page 1 of 5




         Nicholas J. Henderson, OSB No. 074027
         Email: nhenderson@portlaw.com
         Jeremy G. Tolchin, OSB No. 141379
         Email: jtolchin@portlaw.com
         Motschenbacher & Blattner, LLP
         117 SW Taylor Street, Suite 300
         Portland, Oregon 97204-3029
         Telephone: (503) 417-0500
         Facsimile: (503) 417-0501

                Of Attorneys for Plaintiffs


                                  IN THE UNITED STATES DISTRICT COURT

                                              DISTRICT OF OREGON
                                              PORTLAND DIVISION


         ROBERT N. GARFF, an individual; and
         WILLIAM N. HAGLER, as Trustee for the
         William N. & Jean S. Hagler Trust, a New              Case No. 3:18-cv-00360-MO
         Mexico Trust,
                                                               DECLARATION OF RANDALL B.
                                       Plaintiffs,             HAGLER IN SUPPORT OF
                                                               PLAINTIFFS’ MOTION FOR PARTIAL
                v.                                             SUMMARY JUDGMENT

         XZERES CORP., a Nevada corporation,

                                       Defendant.




                I, Randall B. Hagler, declare as follows:

                1.      I am the son of William N. Hagler. My father was formerly the trustee for the

         William N. & Jean S. Hagler Trust, a New Mexico Trust (the “Trust”), one of the plaintiffs in

         this action. My father suffered a stroke during the pendeny of this litigation, thus rendering him

         unable to continue in his role as trustee. As a result of my father’s condition, I assumed the role

         of trustee of the Trust in the latter part of 2018. I make this declaration based on my own

         personal knowledge and based upon knowledge I have acquired through my role as trustee.


Page 1 of 5    DECLARATION OF RANDALL B. HAGLER IN SUPPORT OF                                Motschenbacher & Blattner LLP
                                                                                             117 SW Taylor Street, Suite 300
{00243083:1}   PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                                 Portland, Oregon 97204
                                                                                                  Phone: 503-417-0500
                                                                                                    Fax: 503-417-0501
                                                                                                    www.portlaw.com
                  Case 3:18-cv-00360-MO           Document 27      Filed 02/12/19     Page 2 of 5




                2.      In 2013, the Trust loaned defendant Xzeres Corp. (“Xzeres”) $561,824 at a rate of

         10% annual interest, to be repaid on or before October 1, 2014. The terms of the loan were

         evidenced by a promissory note dated April 1, 2013 (the “Note”). The Note stated that it “shall

         be governed by and construed in accordance with the laws of the State of Nevada without regard

         to conflict of law principles.”

                3.      On August 21, 2014, Xzeres and my father (on behalf of the Trust) executed a

         document entitled Amendment No. 1 to Promissory Note (“Amendment No. 1”). Amendment

         No. 1 purported to alter the terms of the Note by extending the payment date from October 1,
         2014, to October 1, 2016. Amendment No. 1 also purported to subordinate Xzeres’ indebtedness

         to the Trust to a credit agreement between Xzeres and Wells Fargo Bank, N.A. (“Wells Fargo”).

         Other than the specified amendments, Amendment No. 1 stated that the Note otherwise

         “remain[ed] in full force and effect.”

                4.      The Trust did not receive anything from Xzeres to benefit it, as a lender, in

         exchange for the amendments to the Note referenced in Amendment No. 1. Xzeres did not agree

         to pay the Trust any fees, to increase the principal balance of the loan, or to pay a higher amount

         of annual interest. Xzeres did not provide the Trust with anything of value in exchange for its

         agreement to the amendments reflected in Amendment No. 1. The Trust’s agreement to these

         amendments was solely gratuitous.

                5.      On December 29, 2015, Xzeres and my father executed a document entitled

         Amendment No. 2 to Promissory Note (“Amendment No. 2”). Amendment No. 2 purported to

         alter the terms of the Note by extending the payment date to an indefinite future date by only

         requiring payment “within 90 days following the date that the loan amounts (including principal

         balances up to $15,000,000) owed by [Xzeres] to Wells Fargo and other lenders, or any

         successors or assignees or refinancing lenders thereof (the “Senior Loans”), are repaid in full…”

         Amendment No. 2 also purported to restate the subordination language from Amendment No. 1


Page 2 of 5     DECLARATION OF RANDALL B. HAGLER IN SUPPORT OF                               Motschenbacher & Blattner LLP
                                                                                             117 SW Taylor Street, Suite 300
{00243083:1}    PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                                Portland, Oregon 97204
                                                                                                  Phone: 503-417-0500
                                                                                                    Fax: 503-417-0501
                                                                                                    www.portlaw.com
                  Case 3:18-cv-00360-MO           Document 27      Filed 02/12/19     Page 3 of 5




         by subordinating Xzeres’ indebtedness to the Trust to the payment in full of all “Senior Loans”

         as that term was defined in Amendment No. 2. Other than the specified amendments,

         Amendment No. 2 stated that the Note otherwise “remain[ed] in full force and effect.”

                6.      The Trust did not receive anything from Xzeres to benefit it, as a lender, in

         exchange for the amendments to the Note referenced in Amendment No. 2. Xzeres did not agree

         to pay the Trust any fees, to increase the principal balance of the loan or to pay a higher amount

         of annual interest. Xzeres did not provide the Trust with anything of value in exchange for its

         agreement to the amendments reflected in Amendment No. 2. The Trust’s agreement to these
         amendments was solely gratuitous.

                7.       In February of 2016, Xzeres and my father executed a document entitled

         Amendment No. 3 to Promissory Note (“Amendment No. 3”). Amendment No. 3 purported to

         alter the terms of the Note by extending the payment date from October 1, 2016, to April 1,

         2017. Other than the specified amendment, Amendment No. 3 stated that the Note otherwise

         “remain[ed] in full force and effect.”

                8.       The Trust did not receive anything from Xzeres to benefit it, as a lender, in

         exchange for the amendment to the Note referenced in Amendment No. 3. Xzeres did not agree

         to pay the Trust any fees, to increase the principal balance of the loan or to pay a higher amount

         of annual interest. Xzeres did not provide the Trust with anything of value in exchange for its

         agreement to the amendment reflected in Amendment No. 3. The Trust’s agreement to this

         amendment was solely gratuitous.

                9.      Based on my review of the file, there is no indication that my father signed

         Amendment No. 1, Amendment No. 2, or Amendment No. 3 with the expectation that doing so

         would increase the value or viability of Xzeres or that doing so would result in some benefit to

         the Trust, nor is there any indication that my father had any communications with Xzeres

         concerning the issue of whether these amendments would increase the value or viability of


Page 3 of 5    DECLARATION OF RANDALL B. HAGLER IN SUPPORT OF                                Motschenbacher & Blattner LLP
                                                                                             117 SW Taylor Street, Suite 300
{00243083:1}   PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                                 Portland, Oregon 97204
                                                                                                  Phone: 503-417-0500
                                                                                                    Fax: 503-417-0501
                                                                                                    www.portlaw.com
                  Case 3:18-cv-00360-MO         Document 27       Filed 02/12/19     Page 4 of 5




         Xzeres or result in some benefit to the Trust. By all appearances, my father signed these

         amendments because he was asked to and he wanted to be accommodating.

                I declare under penalty of perjury under the laws of the United States of America that the

         foregoing is true and correct.

                Executed on February 12, 2019.


                                                             /s/ Randall B. Hagler
                                                             Randall B. Hagler




Page 4 of 5    DECLARATION OF RANDALL B. HAGLER IN SUPPORT OF                              Motschenbacher & Blattner LLP
                                                                                           117 SW Taylor Street, Suite 300
{00243083:1}   PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT                               Portland, Oregon 97204
                                                                                                Phone: 503-417-0500
                                                                                                  Fax: 503-417-0501
                                                                                                  www.portlaw.com
                  Case 3:18-cv-00360-MO           Document 27     Filed 02/12/19     Page 5 of 5




                                          CERTIFICATE OF SERVICE

                The undersigned hereby certifies that on February 12, 2019, a copy of DECLARATION

         OF RANDALL B. HAGLER IN SUPPORT OF PLAINTIFFS’ MOTION FOR

         SUMMARY JUDGMENT was filed electronically. Notice of this filing was sent to the

         following parties by operation of the Court’s electronic filing system. Parties may access this

         filing through the Court’s electronic filing.

                   Michael A. Ackal , III mackal@grayreed.com,rcuddihy@grayreed.com

                   Daniel P. Larsen dpl@aterwynne.com,rlt@aterwynne.com,sic@aterwynne.com

                   Daniel L. Lis dxl@aterwynne.com,rlt@aterwynne.com,sic@aterwynne.com

                   James J. Ormiston jormiston@grayreed.com




                The undersigned further certifies that a true copy of the foregoing was served on the

         following parties via First Class, U.S. Mail, postage prepaid, properly addressed as follows:

                None.




                                                              s/ Nicholas J. Henderson
                                                              Nicholas J. Henderson, OSB #074027
                                                              Of Attorneys for Plaintiffs




Page 1 of 1         CERTIFICATE OF SERVICE                                                      Motschenbacher & Blattner LLP
                                                                                                117 SW Taylor Street, Suite 300
{00243083:1}
                                                                                                  Portland, Oregon 97204
                                                                                                     Phone: 503-417-0500
                                                                                                       Fax: 503-417-0501
                                                                                                       www.portlaw.com
